DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-6 in the reply filed on 4/13/21 is acknowledged.
Newly submitted claims 16-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they encompass a 4th Species claiming a separate embodiment from Species 1, claims 1-6.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “interposer” in claim 1 is used by the claim to mean “a substrate which can be physically separated from the battery units,” while the accepted meaning is “an electrical interface routing between one socket or connection to another.” The term is indefinite because the specification does not clearly redefine the term. Claims 2-6 depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2009/0057136 A1).
Wang discloses an apparatus comprising: a substrate (interposer) 104 (paragraph 20); a mica substrate 24 disposed on substrate 104 (paragraph 17), wherein the mica substrate 24 has a smaller area than substrate 104 (see Figure 3A); an active battery layer 30 on the mica substrate 24 smaller in area than the mica substrate 24 (see Figure 1A); an epoxy film sealing the battery layer 30 and substrate 24 that is larger in area than both (paragraph 41).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj (US 2016/0049624 A1).
Regarding claim 1, Bhardwaj discloses an apparatus comprising: a substrate (interposer) 504 (paragraph 99); a mica substrate 510 disposed on substrate 504 (paragraph 81), wherein the mica substrate 510 has a smaller area than substrate 504 (see Figure 5C); an active battery layer 502 on the mica substrate 510 smaller in area than the mica substrate 510 (see Figure 5C); a film 520 sealing the battery layer 502 and substrate 510
Regarding claims 2 and 3, Bhardwaj discloses a battery pad 532 on the mica substrate 510 adjacent the battery 502 (paragraph 99); wherein the mica substrate 510 has a conductive via form therein which extends to the battery pad (see Figure 5C); a conductive pad 530 formed on the substrate 504 and electrically coupled to the conductive via (paragraph 99).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarry (US 2013/0216904 A1).
Regarding claim 1, Jarry discloses an apparatus comprising: a substrate (interposer) 101 (paragraph 31); a mica substrate 107 disposed on substrate 101 (paragraph 42), wherein the mica substrate 107 has a smaller area than substrate 101 (see Figure 1C); an active battery layer 103 on the mica substrate 107 smaller in area than the mica substrate 107 (see Figure 1B); a glue film sealing the battery layer 103 and substrate 107 that is sized to extend beyond the battery layer 103 and contacts both the substrates 101 and 107 (paragraph 35).
Regarding claim 2, Jarry discloses a battery pad 105a on the mica substrate 107 adjacent the battery 103 (see Figure 2); wherein the mica substrate 107 has a conductive via (cut-out corner) formed therein which extends to the battery pad 105a (paragraph 34); a conductive pad 105b formed on the substrate 101 and electrically coupled to the cut-out corner (paragraph 34).
Regarding claim 4, Jarry discloses that the mica substrate 107 is rectangular in shape (paragraph 34); wherein the battery 103 is polygonal in shape (see Figure 1A) such that a triangular area is defined on a corner of the mica substrate 107 (cut-out 105a is within the triangular area (see Figure 1C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725